In my opinion, the complaint states a cause of action. Sec. 5-807, I. C. A. Under the allegations in the complaint, and the stipulations in the contract, appellant having admitted a compliance with all of the conditions precedent contained in the contract by respondent, the burden of proof was cast upon appellant to allege, and by a preponderance of evidence, establish that respondent no longer suffered permanent and total disability, in order to relieve itself from the monthly payments, as stipulated in the contract. This point being properly raised in appellant's brief by assignment of error and argued in the briefs of counsel, has not, to my mind, been decisively determined in the majority opinion. (Wold v. StateMutual Life Assur. Co., 270 N.W. 150; Hess v. Equitable Life A.Society, 83 Pa. Sup. Ct. 146 (1924). *Page 343 
If I am correct in announcing the above and foregoing rule, it follows that the appellant's answer failed to state facts sufficient to constitute a defense to respondent's cause of action, as alleged in the complaint. The judgment as entered should be sustained.